DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 22, 2020 are acknowledged.
Examiner acknowledges amended claims 1, 4-5 and 7.
Examiner acknowledges cancelled claim 2-3, 6 and 9-10.
Examiner acknowledges newly added claim 11.
The rejection of claims 2 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mori et al., JP2014-201627 is overcome by Applicant’s amendment.
The rejection of claim 10 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mori et al., JP2014-201627, as evidenced by Millipore Sigma, Silicone Oil is overcome by Applicant’s amendment.
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Mori et al., JP2014-201627 in view or Aramaki, U.S. Pre Grant Publication 2015/0144316 is overcome by Applicant’s amendment.
The rejection of claims 5-6 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aramaki, U.S. Pre Grant Publication 2015/0144316 is overcome by Applicant’s amendment.
The rejection of claims 5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Mori et al., JP2104-201627 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 5 and 7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara, U.S. Pre Grant Publication 2005/0101719.
	Regarding claim 5, Ishihara discloses a thermally conductive body formed from a thermally conductive composition wherein the composition includes a polymeric matrix material and thermally conductive fibers.  Paragraph 0015 discloses that the polymeric matrix can include a cured polyorganosiloxane in a gelatinous state.  Paragraph 0018 discloses that the thermally conductive fiber can include carbon fiber.  Example 1 discloses that the carbon fibers are oriented in the thickness direction of the sheet.
	Ishihara teaches the claimed invention but fails to teach that the thermally conductive sheet exhibits a rate of increase in weight of 0.1 to 1% when immersed in isopropyl alcohol for 3 minutes.  It is reasonable to presume that the rate of increase in weight of 0.1 to 1% when immersed in isopropyl alcohol for 3 minutes is inherent to Ishihara.  Said presumption is based upon Ishihara’s disclosure of a thermally conductive body formed from a thermally conductive composition wherein the composition includes a polymeric matrix material and thermally conductive fibers wherein the polymeric matrix includes a cured polyorganosiloxane in a gelatinous state and the carbon fibers are oriented in the thickness direction of the sheet.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 7, paragraph 0016 discloses that the polymeric matrix is an addition reaction type polyorganosiloxane. 


14.	Claims 1, 4 and 11 are allowed.  Applicant claims a method for producing a thermally conductive sheet as recited in claim 1.  The closest prior art, Mori et al., JP 2014-201627, teaches a thermosetting silicone resin composition containing an additive curing liquid silicone resin, a thermal conductivity filler and a solvent such as n-hexadecane wherein the composition is molded at a temperature of 150 °C with a curing time of 180 second wherein the mold is heated in an oven at 200 °C for 1 hour to remove the n-hexadecane.  Mori fails to teach or suggest that the thermally conductive filler contains carbon fibers wherein the carbon fibers are orienting in a same direction.  Additionally, Mori fails to teach or suggest forming a blocked-shaped molded body having a thickness larger than a desired sheet thickness and a step of evaporating the volatile liquid from sliced faces having no skin layer of the molded body of the desired thickness.

15.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a thermally conductive sheet as recited in claim 5, further including the matrix is formed of a cured body of a reactive liquid resin that forms a rubbery or gelatinous matrix when crosslinked, and contains a non-volatile liquid having a boiling point exceeding 200 °C.  The closest prior art, Ishihara, U.S. Pre Grant Publication 2005/0101719, teaches a thermally conductive body formed from a thermally conductive composition wherein the composition includes a polymeric matrix material and thermally conductive fibers wherein the polymeric matrix includes a cured polyorganosiloxane in a gelatinous state and the carbon fibers are oriented in the thickness direction of the sheet.  Ishihara fails to teach or suggest the matrix is formed of a cured body of a reactive liquid resin that forms a rubbery or gelatinous matrix when crosslinked, and contains a non-volatile liquid having a boiling point exceeding 200 °C.


Response to Arguments
16.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786